

Exhibit 10.1

THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT


THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT dated as of June 30, 2014 (this
“Amendment”), by and among NSREIT CB LOAN, LLC, a Delaware limited liability
company (“Seller”), and CITIBANK, N.A., a national banking association
(“Buyer”), and acknowledged and agreed to by NORTHSTAR REAL ESTATE INCOME TRUST,
INC., a Maryland corporation (“Guarantor”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the MRA
(defined below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of July 18, 2012 (“Original MRA”), as amended by that
certain First Amendment to Master Repurchase Agreement, dated as of November 30,
2012, and that certain Second Amendment to Master Repurchase Agreement and First
Amendment to Limited Guaranty, dated as of April 18, 2013 (as the same may be
further amended, supplemented or otherwise modified from time to time, the
“MRA”);
WHEREAS, in connection with the Original MRA, Guarantor entered into that
certain Limited Guaranty dated as of July 18, 2012 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Guaranty”), in favor
of Buyer, guaranteeing certain obligations of Seller;
WHEREAS, Seller and Buyer wish to amend the MRA as more particularly set forth
herein, and Guarantor wishes to reaffirm the covenants made in the Guaranty.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer and Guarantor hereby agree as follows:
SECTION 1.Amendment to Master Repurchase Agreement.
(a)    The following definition in Section 2 of the MRA is hereby deleted in
their entirety and the following corresponding definition is substituted
therefor:
“Manager” shall mean NorthStar Asset Management Group Inc., a Delaware
corporation, or a subsidiary thereof.
(b)    The following is hereby added after the last sentence of Section 5(b) of
the MRA:
“Notwithstanding anything contained in this Section 5(b), Seller shall only be
obligated to deliver or cause to be delivered an Irrevocable Direction Letter to
each Mortgagor or issuer of a participation under a Purchased Loan if (x) an
Event of Default has occurred and is continuing under this Agreement or (y)
Buyer delivers to Seller a written




--------------------------------------------------------------------------------




notice requiring Seller to send Irrevocable Direction Letters to each Mortgagor
or issuer of a participation under a Purchased Loan.”
SECTION 2.    Omnibus Amendment to Transaction Documents. Any references to the
MRA in the Transaction Documents shall hereinafter refer to the MRA as modified
by this Amendment.
SECTION 3.    Reaffirmation of Guaranty. Guarantor acknowledges the amendments
and modifications of the MRA pursuant to this Amendment and hereby ratifies and
reaffirms all of the terms, covenants and conditions of the Guaranty and agrees
that the Guaranty remains unmodified by this Amendment and in full force and
effect and enforceable in accordance with its terms.
SECTION 4.    Due Authority. Each of Seller and Guarantor hereby represents and
warrants to Buyer that, as of the date hereof, (i) it has the power to execute,
deliver and perform its respective obligations under this Amendment, (ii) this
Amendment has been duly executed and delivered by it for good and valuable
consideration, and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles, and (iii) neither the execution and delivery of this
Amendment, nor the consummation by it of the transactions contemplated by this
Amendment, nor compliance by it with the terms, conditions and provisions of
this Amendment will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or the rights under which have
been assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of it’s assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (A)-(C) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect.
SECTION 5.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPALS.
SECTION 7.    MRA and Transaction Documents in Full Force and Effect. Except as
expressly amended hereby, Seller and Guarantor acknowledge and agree that all of
the terms, covenants and conditions of the MRA and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed in all respects.
[NO FURTHER TEXT ON THIS PAGE]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
 
 
BUYER:
 
CITIBANK, N.A.
 




By:___/s/ Richard B. Schlenger_________
 
Name: Richard B. Schlenger
Title: Authorized Signatory
 
 



[signatures continued on next page]






--------------------------------------------------------------------------------






SELLER:
NSREIT CB LOAN, LLC,
a Delaware limited liability company
    By: NorthStar Real Estate Income Trust Operating
           Partnership, L.P., a Delaware limited
           partnership, its sole equity member


          By: NorthStar Real Estate Income Trust, Inc.,
                 a Maryland corporation, its general partner






                By: __/s/ Jenny B. Neslin_____________
Name: Jenny B. Neslin 
                Title: Associate General Counsel and Assistant Secretary



[signatures continued on next page]




--------------------------------------------------------------------------------






 
 
 
ACKNOWLEDGED AND AGREED TO
AS OF JUNE 30, 2014:


GUARANTOR:


 
NORTHSTAR REAL ESTATE INCOME TRUST, INC., 
 a Maryland corporation
 
 
 
By:___________________________________
 
Name:
Title:









